 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     VERNON L. BELTON, JR.,                              Case No. 3:19-cv-01909-WHO (PR)
12
                                           Plaintiff, ORDER
13
                   v.
14

15   J. GUTIERREZ, et. al.,
16                                     Defendants.
17

18        Defendants A. Camacho, A. Pola, M. Mayder, P. Lam, J. Gutierrez, R. Martinez, and P.

19   Gonzalez have requested an extension of time in which to file a reply in support of summary

20   judgment, up to and including December 5, 2019. The Court, having considered Defendants’

21   request, and good cause having been found:

22        IT IS ORDERED that Defendants’ request to change time in which to file a dispositive

23   motion, up to and including December 5, 2019, is GRANTED.

24

25   Dated: October 22, 2019                               ___________________________
                                                           The Honorable William H. Orrick
26
27

28
                                                     1
                                                                         Order (3:19-cv-01909-WHO (PR))
